                             Case 19-00358   Doc 71    Filed 08/10/21   Page 1 of 12
Entered: August 10th, 2021
Signed: August 10th, 2021




                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF MARYLAND
                                            AT BALTIMORE

          In re:                                         Case No. 17-11781

          Judith and Marvin Allgood,                     Chapter 13

                  Debtors.
          Judith and Marvin Allgood,
          Plaintiffs,                                    Adv. Pro. No. 19-00358

          v.

          Hallmark Woods Homeowner Association,
          Inc.,
          Defendant.

                            MEMORANDUM OPINION IN SUPPORT OF
                  ORDER GRANTING MOTION FOR SUMMARY JUDGMENT [ECF No. 46],
                         DISMISSING AMENDED COMPLAINT [ECF NO. 50],
                               AND CANCELLING PROCEEDINGS

                   Before the Court is the Defendant’s Motion for Summary Judgment as to Plaintiff’s

         Amended Complaint (the “Motion for Summary Judgment” or “MSJ”) filed by the defendant

         Hallmark Woods Homeowner Association, Inc. (the “HOA”), the Combined Memorandum in

         Opposition to Motion for Summary Judgment and Trial Memorandum (the “Opposition”) filed by
                     Case 19-00358           Doc 71       Filed 08/10/21         Page 2 of 12




the plaintiffs Judith and Marvin Allgood (the “Allgoods”), and the Defendant’s Reply to

Opposition to Motion for Summary Judgment (the “Reply”) [ECF Nos. 46, 58, 61]. A hearing

was held on the Motion for Summary Judgment on July 14, 2021 (the “Hearing”). At the Hearing,

the HOA’s Exhibits A,1 A-1 through A-8, and B were admitted, without objection, and the

Allgoods’ Exhibits A-W were admitted, without objection.2

         In this action, the Allgoods are seeking declaratory judgment that an Access Agreement

providing for an easement for a road over common area property owned by the HOA for the

neighboring community is valid.               There is a pending sale of the Allgoods’ property that

contemplates the construction and sale of a number of homes on the property, and is predicated

upon the Access Agreement. [ECF No. 155]. Under the terms of the pending sale, the proceeds

of $835,000 will be paid to the secured lender, and the Allgoods will remain on their property

while the lots are being developed and sold. The Allgoods also will have the option of purchasing

their residential portion of the property for $602,000 for a period of five years after closing. This

option to remain in the property for a period of time has particular value to the Allgoods because

they are elderly, and Mrs. Allgood suffers from certain spatial health issues, which may make a

move to a new home difficult. If the Access Agreement is invalid, the pending sale may fall

through and the secured lender may then seek to enforce its remedies, such as foreclosure.


1
  HOA Exhibit A is the Affidavit of John Verde (the “Verde Aff.”).
2
  Admission of the Allgoods’ Exhibit X was held pending submission of a line indicating whether the HOA objected
or did not object to the admission of Exhibit X. The HOA has timely submitted a line (the “Line”) stating that the
HOA “does not dispute that the search criteria used by [the Allgood’s counsel] as evidenced in Exhibit X appears
authentic, [the HOA] supplements the record and attaches a business entity search for ‘Hallmark Woods’ in the
Maryland Department of Assessments and Taxation database,” which provides public access to copies of the Articles
(defined below) for the HOA (among other things). [ECF No. 69]. The HOA states that, to the extent that the
Allgoods’ intent with respect to Exhibit X was to demonstrate that the Articles are not publicly available, the HOA
objects to its admission. See id. at p. 2. At the Hearing, counsel for the Allgoods stated that the purpose of Exhibit X
was to show that his search of the online records of the Maryland Land Records, as reflected in the printout marked
Exhibit X, did not produce a copy of the Articles. The Allgoods’ counsel acknowledged that the Articles were publicly
available through online searches of corporate records. Accordingly, Exhibit X is admitted. The printout from the
HOA’s search of the Maryland Department of Assessment and Taxation’s online database attached to the Line as
Exhibit 1 is admitted as “HOA, Line Exhibit 1.”

                                                           2
                  Case 19-00358       Doc 71     Filed 08/10/21     Page 3 of 12




         The HOA argues that the Access Agreement is not valid because it was not signed by

agents with authority. The Access Agreement was signed by two officers and directors, and was

never approved by the requisite number of members entitled to vote. When the Access Agreement

was submitted to the voting membership for approval, the membership overwhelmingly voted

against it. And, on two prior occasions, in 2003 and 2004, the Allgoods sought approval of a

similar access easement, and on both occasions their request was denied.

         While the Court is deeply sympathetic to the Allgoods’ plight, the governing documents

of the HOA clearly provide that, to be valid, the Access Agreement had to be approved by the

requisite number of members of the HOA entitled to vote. It was not. There also is no evidence

that the HOA ever gave any indication to the Allgoods that the two directors had authority to enter

the Access Agreement on the HOA’s behalf, without membership approval. The Allgoods’

counsel fought valiantly on behalf of his clients, but in the end this case is clear cut. Because the

two directors did not have authority to bind the HOA to the Access Agreement, the Access

Agreement is invalid. The Motion for Summary Judgment will be granted, as further set forth

below.

                                 JURISDICTION AND VENUE

         The Court has jurisdiction over this proceeding pursuant to 28 U.S.C. § 1334 and Local

Rule 402 of the United States District Court for the District of Maryland. The parties have

consented to entry of a final judgment and/or order by this Court. [ECF No. 37].

                              UNDISPUTED MATERIAL FACTS

         On or about April 16, 2019, the Allgoods entered into an “Access Agreement,” purportedly

with the HOA, which provides for a permanent private access easement from the “West End of

Kingsway Drive across the [HOA] open space to the South East corner to the Good Forest



                                                 3
                       Case 19-00358          Doc 71       Filed 08/10/21         Page 4 of 12




Subdivision.” Compl. at ¶ 6; HOA, Ex. A, Verde Aff. at ¶ 6; Ex. A-6 (Access Agreement). The

Access Agreement was signed by Judith Allgood and Marvin Dee Allgood as “Owners” and by

Mary McClurg, as President of the HOA and Susan Vogel-Hudgins as Treasurer of the HOA.

Verde Aff. at ¶ 6, Ex. A-6 (Access Agreement).

           The HOA is governed by the Hallmark Woods Property Owners Association, Inc. Articles

of Amendment and Restatement (the “Articles”) and the By-Laws of Hallmark Woods Property

Owners Accoc[i]ation, Inc. (the “Bylaws”). Exs. A-1 and A-2. The Articles and Bylaws were

recorded at Liber 31, Pages 261-273, and the Articles are also available through an online search

of the records of the Maryland Department of Assessments and Taxation.3 Exs. A-1 and A-2. The

Articles state:

                    There shall be no liquidation, dissolution, or winding up of the
                    [HOA], nor any transfer of any of the assets of the [HOA] except
                    upon the affirmative vote of (i) three-fifths (3/5) of the Board of
                    Directors then in office and the affirmative vote of at least two-
                    thirds (2/3) of the membership entitled to vote, or (ii) upon the
                    execution by at least three-fourths (3/4) of the members entitled vote
                    of a written instrument approving the proposed action.

Ex. A-1 (Articles) at p. 6, ¶ 7(emphasis added). The Bylaws state that the President “shall sign all

leases, mortgages, deeds, and other instruments and co-sign all checks and promissory notes as

directed by the Board.” Ex. A-2 (Bylaws) at ¶ 7(a)(emphasis added). The Bylaws further provide

that “[i]n the case of any conflict between the [Articles] and these By-Laws, the [Articles] shall

control.” Ex. A-2 (Bylaws) at XVI.

           The Access Agreement provides for the transfer of an asset of the HOA, but was not

approved by the affirmative vote of two-thirds of the membership entitled to vote.4 It was not

presented for a vote by the membership until September 11, 2019. Verde Aff. ¶ 12. Sixty of the


3
    Available at https://egov.maryland.gov/BusinessExpress/EntitySearch/Business
4
    It also was not approved by written instrument signed by three-fourths of the membership entitled to vote.

                                                            4
                   Case 19-00358         Doc 71      Filed 08/10/21       Page 5 of 12




ninety-three members of the HOA attended the meeting in person or by proxy, and by a vote of

fifty-two to eight, the membership overwhelmingly voted against approval of the Access

Agreement. Verde Aff. ¶ 13.

        The Allgoods had previously sought approval of a similar access road from Kingsway

Drive to the Property in 2003 and in 2004. Exs. A-3, A-4, and A-5. In 2003, Mr. Allgood attended

the HOA meeting to “ask the Hallmark Woods community for approval” of the easement. Ex. A-

3. The membership voted against allowing the easement, and Dan McClellan was tasked with

sending a letter to Mr. Allgood informing him that the community was not interested in allowing

the requested access. Ex. A-3. Mr. Allgood again requested approval of an access road in 2004,

which was again declined. The president of the Board of Directors sent a letter to Mr. Allgood

informing him that “the property owners of Hallmark Woods . . . have chosen to decline your

request for an easement granting public access from Kingsway Drive to your property.” Exs. A-4

and A-5.

        On April 17, 2019, the Allgoods entered a contract for the sale of their property located at

1201 Defense Highway, Gambrills, Maryland (the “Property”) with H&H Rock, LLC (“H&H”).

See Allgood Aff. at p. 3; Allgoods Ex. A (the “Sales Contract”). The Sales Contract provides that

the Allgoods agree that H&H “shall have the right to assume all rights and obligations of the

‘Owners’ under the Easement Agreement” between the Allgoods and the HOA. Allgoods Ex. A

(Sales Contract) ¶ 24. On April 18, 2019, the Allgoods filed a motion to sell the Property pursuant

to the terms and conditions of the Sales Contract. [Bankr. ECF No. 139].5

        On May 10, 2019, the minutes of the annual meeting of the HOA held on May 2, 2019

were sent to the HOA membership, and described the easement purportedly granted to the


5
 The docket in the Bankruptcy Case shall be cited as “Bankr. ECF No. ___.” An amended motion to sell was filed
on July 5, 2019 (the “Motion to Sell”) to correct a noticing issue. [ Bankr. ECF No. 155].

                                                      5
                    Case 19-00358          Doc 71       Filed 08/10/21        Page 6 of 12




Allgoods under the Access Agreement.6 Ex. L. On June 10, 2019, the Chapter 13 Trustee was

informed that the Access Agreement was not properly approved by the HOA, and the Chapter 13

Trustee informed Debtor’s counsel of this communication shortly thereafter. Ex. G; Opposition

at p. 8.7

        On July 26, 2019, Philip Mazza, a property owner and member of the HOA, filed an

objection to the Motion to Sell, asserting that the Access Agreement was illegally and improperly

obtained. [Bankr. ECF No. 160]. On July 30, 2019, Ms. McClurg and Ms. Vogel-Hudgins sent a

letter to Mr. Kagan (counsel for Mr. Mazza and the HOA) noting among other things, that as

directors they were allowed to enter into contracts, such as the Access Agreement, “but the results

must be ratified by the [HOA] membership in good standing.” Ex. A-7, p. 2. Ms. McClurg and

Ms. Vogel-Hudgins further stated that they were in the midst of following this process and

gathering the materials to present to the HOA membership for a vote up to the point when Mr.

Mazza held an “illegal” meeting and attempted to unseat the board. Ex. A-7, p. 2. Ms. McClurg

and Ms. Vogel-Hudgins then resigned their positions on the board, effective as of July 20, 2019.

Ex. A-7, p. 1.

        On September 11, 2019, a special meeting was held at which time a new Board of Directors

was elected and membership voted against approval of the Access Agreement, by a vote of fifty-

two members voting against approval and eight members voting for approval. Ex. A-8. By letter

dated September 20, 2019, the Allgood’s counsel was informed of the results of the vote and




6
  All homeowners in the Hallmark Woods community are members of the HOA.
7
  Throughout this time, the Allgoods were also negotiating with HSBC Bank USA, National Association as trustee for
Deutsche Alt-A Securities, Inc. Mortgage Loan Trust, Series 2006-AR6, Mortgage Pass-Through Certificates (the
“Lender”), the holder of a promissory note secured by a deed of trust on the Property. On June 24, 2019, the Lender
filed a response to the Motion to Sell stating that it no longer opposed the Motion to Sell. [Bankr. ECF No. 153].


                                                        6
                    Case 19-00358          Doc 71       Filed 08/10/21        Page 7 of 12




provided a check from the HOA returning the $1,000 initial payment plus prejudgment interest.

Ex. A-8.

        On September 30, 2019, the Allgoods commenced this adversary proceeding.8 Pursuant to

the Amended Complaint,9 the Allgoods are seeking entry of a declaratory judgment “[d]etermining

that the Access Agreement is valid[,] enforceable and permits the Allgoods, any buyers of the

Property, their heirs and assigns to gain access to Kingsway Drive through the open space area

owned by Hallmark Woods.”

                                                  ANALYSIS

                                      Summary Judgment Standard

        Rule 56 of the Federal Rules of Civil Procedure, made applicable to this adversary

proceeding by Rule 7056 of the Federal Rules of Bankruptcy Procedure, provides:

                 The judgment sought shall be rendered forthwith if the pleadings,
                 depositions, answers to interrogatories, and admissions on file, together
                 with the affidavits, if any, show that there is no genuine issue as to any
                 material fact and that the moving party is entitled to a judgment as a matter
                 of law.

Fed. R. Civ. Proc. 56(c). The Rule further states:

                 When a motion for summary judgment is made and supported as provided
                 in this rule, an adverse party may not rest upon the mere allegations or
                 denials of the adverse party’s pleading, but the adverse party’s response, by
                 affidavits or as otherwise provided in this rule, must set forth specific facts
                 showing that there is a genuine issue for trial. If the adverse party does not
                 so respond, summary judgment if appropriate, shall be entered against the
                 adverse party.

Fed. R. Civ. Proc. 56(e).


8
  The initial complaint named Charles Dorrell, Rosemary Dorrell, and the HOA as defendants. [ECF No. 1]. The
claim against the Dorrells was subsequently dismissed, with prejudice, by agreement of the Allgoods and the Dorrells
and by order of the Court. [ECF Nos. 21 & 23]. The remaining parties – the Allgoods and the HOA – agreed that the
Allgoods could file an amended complaint and the HOA could file a motion for summary judgment on or before June
1, 2021. [ECF No. 48].
9
  The “Amended Complaint” is the Amended Complaint for Declaratory Relief Regarding Property of the Estate.
[ECF No. 50].

                                                         7
                 Case 19-00358        Doc 71     Filed 08/10/21     Page 8 of 12




       One of the principal purposes of summary judgment is to isolate and dispose of all factually

unsupported claims or defenses. Celotex v. Catrett, 477 U.S. 317, 323 (1986). To that end, the

Court considers all evidence in a light most favorable to the nonmoving party. See Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986) (stating that all justifiable inferences are drawn in

the nonmovant’s favor). The mere existence of an alleged factual dispute does not defeat a motion

for summary judgment; rather the standard requires that there be no genuine issue of material fact.

Id. at 247-48. Only disputes over the facts that might affect the outcome of the lawsuit under

applicable law will preclude entry of summary judgment. Id. Therefore, once a motion for

summary judgment is made and supported as provided in the Rule, the nonmoving party must set

forth specific facts showing that there is a genuine issue for trial. Fed. R. Civ. Proc. 56(e). The

nonmovant may rely upon any evidentiary materials listed in Rule 56(c), except the motions

themselves. Celotex, 477 U.S. at 325. If reasonable minds could differ as to the import of the

evidence, summary judgment should not be granted. Liberty Lobby, Inc., 477 U.S. at 248.

     The Directors Did Not Have Authority to Bind the HOA to the Access Agreement

       The Court will apply Maryland law to resolve this dispute. The Allgoods are residents of

Maryland, the HOA is a Maryland entity, and the Access Agreement was entered into and to be

performed within Maryland. Neither party has asserted that the law of a different jurisdiction

applies and, in citing to Maryland law, appear to agree that Maryland law governs. See In re

Glenn, 502 B.R. 516, 542 (Bankr. N.D. Ill. 2013), aff'd sub nom. Sullivan v. Glenn, 526 B.R. 731

(N.D. Ill. 2014), aff'd, 782 F.3d 378 (7th Cir. 2015) (“The determination of whether any party was

an agent with respect to a transaction is a matter of state, not bankruptcy law.”); In re TMST, Inc.,

10 B.R. 807, 819 (Bankr. D. Md. 2019) (noting that where neither party raises the issue, the federal

court will apply the law of the state in which the court sits); see also Butner v. United States, 440



                                                 8
                  Case 19-00358        Doc 71     Filed 08/10/21     Page 9 of 12




U.S. 48, 55 (1979) (holding that property interests are created by and defined under state law unless

a federal interest compels a different result).

       Under Maryland law, the plaintiff bears the burden of proving the existence and extent of

an agency relationship. See Haley v. Corcoran, 659 F. Supp. 2d 714, 725 (D. Md. 2009); Jackson

v. 2109 Brandywine, LLC, 952 A.2d 304, 320 (Md. Ct. Spec. App. 2008). The agent’s authority

to act must come from the principal. See Jackson, 952 A.2d at 321; Homa v. Friendly Mobile

Manor, 612 A.2d 322 (Md. Ct. Spec. App. 1992). An agent may have actual authority or apparent

authority to act for principal. See In R-Delight Holding LLC v. Anders, 246 F.R.D. 496, 501 (D.

Md. 2007); Jackson, 952 A.2d at 321-22; Progressive Cas. Ins. Co. v. Ehrhardt, 518 A.2d 151,

155 (Md. Ct. Spec. App. 1986).

                                          Actual Authority

       “Actual authority exists only when ‘the principal knowingly permits the agent to exercise

the authority or holds the agent out as possessing it.’” Jackson, 952 A.2d at 322 quoting Homa,

612 A.2d at 322. The undisputed facts of this case establish that the two directors did not have

actual authority to bind the HOA to the Access Agreement.

       The Articles expressly provide that the transfer of any assets of the HOA requires either

(i) the affirmative vote of three-fifths of the directors then in office and the affirmative vote of at

least 2/3rds of the membership entitled to vote, or (ii) a written instrument executed by at least

three-fourths of the membership entitled to vote approving the transfer. Ex. A-1 (Articles) at Art.

8(7). Under the Bylaws, three of five directors is required for a quorum, and every decision made

by the Board must be approved by at least three directors. Ex. A-2 (Bylaws) at Art. VIII(4). The

Board has the power to “exercise for the [HOA] all powers, duties, and authority vested in or




                                                  9
                   Case 19-00358           Doc 71       Filed 08/10/21         Page 10 of 12




delegated to the [HOA], except those reserved to the meeting or to members in the Declaration

or Articles.” Ex. A-2 (Bylaws) at IX(1)(c)(emphasis added).10

         There was no affirmative vote of the membership, nor a written instrument executed by the

membership approving the Access Agreement. Because the membership did not approve the

Access Agreement, the directors did not have actual authority to bind the HOA to the Access

Agreement.11

                                              Apparent Authority
         Apparent authority may arise when the words or conduct of the principal causes a third

party to believe that the principal has consented to or authorized the agent actions. See Jackson,

952 A.2d at 322; Johns Hopkins Univ. v. Ritter, 689 A.2d 91, 96 (Md. Spec. App. 1996). Under

the equitable doctrine of apparent authority, “the principal becomes responsible for the agent’s

actions when the principal’s conduct, either affirmative acts or the failure to take corrective steps,

has clothed an agent with apparent authority and thereby induces a third party to rely to his

detriment.” Progressive, 518 A.2d. at 156. Reasonable reliance by the third party is a critical

element of this doctrine. See Progressive, 518 A.2d at 156; Miller v. Mueller, 343 A.2d 922, 926

(“The action or manifestation of authority giving rise to the reliance must be that of the principal,

and the reliance by the third person on the action or manifestation of authority must be

reasonable.”)

         There is no evidence of any affirmative acts or statements by the HOA indicating that the

directors had authority to act on the HOA’s behalf with respect to the Access Agreement. The

HOA and its members took prompt action to repudiate the Access Agreement.                                    Within


10
  In the case of a conflict between the Bylaws and the Articles, the Articles govern. Ex. A-2 (Bylaws) at XVI.
11
  The parties quibble over whether a sufficient number of directors approved the transaction. The Allgoods argue
that the third director approved the transaction “by virtue of her lack of dissent as required by Section 2-410 of the
Maryland Corporations and Associations Code.” Opposition at p. 5. This issue does not need to be resolved, however,
because the members of the HOA never affirmatively voted to approve the Access Agreement.

                                                         10
                    Case 19-00358           Doc 71       Filed 08/10/21         Page 11 of 12




approximately one month of the membership being informed of the Access Agreement at the

HOA’s annual meeting (and a month and a half after the agreement was signed), the Allgoods

were notified that the Access Agreement had not been properly approved. Exs. L, G, and

Opposition at p. 8. From that time on, the members and the HOA took additional steps to reject

the Access Agreement, including by filing an objection to the Motion to Sell and holding a special

meeting of the HOA and its membership to present and vote upon the Access Agreement. At that

meeting, the membership overwhelmingly voted to reject the agreement, and the Allgoods were

promptly informed of this rejection. Ex. A-8.

         Further, reasonable reliance has not been, and cannot be, established. The Articles are a

publicly available document that state the requirements for approval of the transaction.12 In

addition, on two prior occasions, Mr. Allgood sought HOA approval of a similar access road over

the HOA common area. Exs. A-3, A-4, and A-5. On both occasions he was informed that the

property owners had declined his request. Exs. A-3, A-4 and A-5. Given these undisputed facts,

the Allgoods did not reasonably rely upon the directors’ execution of the Access Agreement as

binding upon the HOA.

         The Allgoods also have not established detrimental reliance. While some time and expense

were incurred by the Allgoods in negotiating the sales contract with H&H and filing the Motion

to Sell, the Motion to Sell has not yet been approved and the Allgoods still own the Property.

There is no evidence that the Allgoods rejected alternative sales opportunities that were not



12
  The Allgoods assert that their rights vis-à-vis the Access Agreement cannot be affected by the approval requirements
contained in the Articles and Bylaws because Section 2-414 of the Maryland Corporation Code states that the rights
of a third party are not affected by bylaws or resolutions unless the third party has knowledge of the bylaw or
resolution. See Opposition at p. 6, citing Md. Corp. & Ass’n Code § 2-414 (2019). This section of the Corporations
Code does not apply to restrictions contained in Articles, perhaps because the Articles of a corporation are publicly
available through the Maryland Department of Assessments and Taxation, while corporate bylaws and resolutions are
generally not publicly available. In any event, because the pertinent requirements are contained in the Articles, rather
than the Bylaws, this statute is inapplicable.

                                                          11
                Case 19-00358        Doc 71     Filed 08/10/21     Page 12 of 12




contingent upon the Access Agreement. There also is no evidence that the sale to H&H has fallen

through or will not be consummated.

       The Allgoods do not contend that the Access Agreement was ratified, nor would this

argument succeed. A principal may become bound by an unauthorized act if it ratifies the conduct.

“Circumstances that suggest an intent to ratify include receipt and retention of the benefits of the

unauthorized transaction . . . and the failure to make a timely disaffirmance of the unauthorized

act.” Progressive, 518 A.2d at 156. The HOA did not retain any benefits, and, in fact, it returned

the $1,000 payment received in connection with the Access Agreement plus prejudgment interest

to the Allgoods. As discussed above, the HOA and its members promptly disavowed the Access

Agreement.

       A separate order will be entered contemporaneously with this memorandum opinion.

cc:    Debtors
       Debtors’ Counsel
       Defendant’s Counsel


                         ###END OF MEMORANDUM ORDER###




                                                12
